Order unanimously reversed *511on the law with costs and motion granted, in accordance with the following memorandum: The uncontroverted evidence in support of plaintiffs motion for summary judgment on the issue of liability establishes that the safety devices provided to plaintiff were inadequate for the work he was directed to perform. The line attached to plaintiffs safety belt was too short to provide protection while he was moving from one work station to another (see, Conway v New York State Teachers’ Retirement Sys., 141 AD2d 957). Thus, as a matter of law, defendant owner violated its duty under Labor Law § 240 and partial summary judgment should have been granted in favor of plaintiff. (Appeal from order of Supreme Court, Monroe County, Cornelius, J. — partial summary judgment.) Present— Callahan, J. P., Denman, Boomer, Balio and Davis, JJ.